946 F.2d 127
292 U.S.App.D.C. 37
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Jonathan DAVIS, a/k/a Darrell Green, Appellant.
No. 90-3202.
United States Court of Appeals, District of Columbia Circuit.
Oct. 21, 1991.

Before HARRY T. EDWARDS, SILBERMAN and STEPHEN F. WILLIAMS, Circuit Judges.

JUDGMENT
PER CURIAM

1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.   The court has determined that the issues presented occasion no need for a published opinion.   See D.C.Cir.Rule 14(c).   It is


2
ORDERED AND ADJUDGED that Davis' conviction be affirmed.   The atmosphere on the bus after Davis exited and re-boarded was not so coercive as to render his encounter with the police officers an unlawful seizure or a custodial interrogation.   See United States v. Lewis, 921 F.2d 1294 (D.C.Cir.1990) (presence of officers in the aisle of a bus, even when the departure time is imminent, does not constitute a seizure).   Furthermore, Davis' denial of ownership of the bag from which the narcotics were recovered was not occasioned by any police misconduct, deception or coercion.   Thus, the trial court correctly concluded that the defendant abandoned the bag.   Id. at 1303.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.